    Case 3:16-md-02741-VC Document 13689 Filed 09/10/21 Page 1 of 4




SHOOK, HARDY & BACON L.L.P.
Anthony R. Martinez
amartinez@shb.com
2555 Grand Blvd.
Kansas City, MO 64108
Telephone: 816-474-6550
Fax: 816-421-5547

John L. Ackley
jackley@shb.com
600 Travis Street, Suite 3400
Houston, Texas 77002
Telephone: 713-227-8008
Fax: 713-227-9508

Attorneys for Defendant,
MONSANTO COMPANY

                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA



   IN RE: ROUNDUP PRODUCTS                              MDL No. 2741
   LIABILITY LITIGATION                                 Case No. 3:16-md-02741-VC


   This document relates to:


   Jeffrey M. Anderson
   Cause No. 3:19-cv-08084-VC
   (N.D. Cal)

   Angelo Bulone
   Cause No. 3:20-cv-03719-VC
   (N.D. Cal)

   Renilda Castro (Estate of Fernando Castro)
   Cause No. 3:19-cv-03887-VC
   (N.D. Cal)

   Antony Catania
   Cause No. 3:20-cv-03300-VC
   (N.D. Cal)



                                                1

                Status Update for Motion to Dismiss for Failure to Submit a PFS
    Case 3:16-md-02741-VC Document 13689 Filed 09/10/21 Page 2 of 4



    Livier Chavez & Juan Brown
    Cause No. 3:20-cv-06775-VC
    (N.D. Cal)

    Margot M. Henson
    Cause No. 3:20-cv-02125-VC
    (N.D. Cal)

    Kevin Porteus
    Cause No. 3:20-cv-03309-VC
    (N.D. Cal)

    Martin Denny Reed
    Cause No. 3:19-cv-08088-VC
    (N.D. Cal)

    Pearl Grace Reed (Estate of Bobby Reed)
    Cause No. 3:20-cv-02642-VC
    (N.D. Cal)

    Michael Seeley (Estate of Gina Seeley)
    Cause No. 3:19-cv-08270-VC
    (N.D. Cal)

    Andrew Simmons
    Cause No. 3:20-cv-03311-VC
    (N.D. Cal)

    Donna Sutliff (Estate of Timothy Sutliff)
    Cause No. 3:19-cv-02832-VC
    (N.D. Cal)

    Robert Tignor
    Cause No. 3:19-cv-02832-VC
    (N.D. Cal)

    Ronnie Wynne
    Cause No. 3:19-cv-02832-VC
    (N.D. Cal)

    Jeffrey and Lorraine Westfall
    Cause No. 3:21-cv-02909-VC
    (N.D. Cal)


MONSANTO COMPANY’S STATUS UPDATE REGARDING ITS MOTION TO DISMISS
   WITH PREJUDICE FOR FAILURE TO SUBMIT A PLAINTIFF FACT SHEET
       As directed by the Court at the September 8, 2021 status conference, Defendant Monsanto

Company (“Monsanto”) submits the following update regarding Monsanto’s Motion to Dismiss

certain plaintiffs for failure to submit a Plaintiff Fact Sheet (“PFS”) as requited by PTO 50.
                                                   2

                 Status Update for Motion to Dismiss for Failure to Submit a PFS
    Case 3:16-md-02741-VC Document 13689 Filed 09/10/21 Page 3 of 4




       On August 6, 2021, Monsanto filed a motion to dismiss plaintiffs for their failure to submit a

PFS. Monsanto amended the Motion twice—on August 12, 2021 and August 18, 2021—to withdraw

the Motion as to Plaintiffs who subsequently submitted PFSs. Of the fifteen remaining Plaintiffs

subject to the Motion, the following seven have not submitted a PFS and have not been in contact

with Monsanto’s counsel:

              Jeffrey M. Anderson;
              Antony Catania;
              Margot M. Henson;
              Kevin Porteus;
              Martin Denny Reed;
              Michael Seeley (Estate of Gina Seeley); and
              Andrew Simmons.

Thus, Monsanto’s Motion to Dismiss related to these seven plaintiffs is ripe for ruling by the Court

and Monsanto respectfully requests that these seven Plaintiffs’ lawsuits be dismissed with prejudice.


Dated: September 10, 2021                     Respectfully submitted,

                                              SHOOK, HARDY & BACON L.L.P.

                                              By: /s/ Anthony R. Martinez
                                                      Anthony R. Martinez
                                                      Email: amartinez@shb.com
                                                      2555 Grand Blvd.
                                                      Kansas City, MO 64108
                                                      Telephone: 816-474-6550
                                                      Fax: 816-421-5547
                                              By: /s/ John L. Ackley
                                                   John L. Ackley
                                                   Texas Bar No. 24108036
                                                   E-mail: jackley@shb.com
                                                   600 Travis, Suite 3400
                                                   Houston, Texas 77002-2926
                                                   Telephone: 713-227-8008
                                                   Fax: 713-227-9508

                                              Attorneys for Defendant,
                                              MONSANTO COMPANY

                                                 3

                Status Update for Motion to Dismiss for Failure to Submit a PFS
    Case 3:16-md-02741-VC Document 13689 Filed 09/10/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I, John Ackley, hereby certify that on September 10, 2021, the foregoing document was

filed via the Court’s CM/ECF system, which will automatically serve and send email notification

of such filing to all registered attorneys of record.


                                                    /s/ John L. Ackley
                                                    John L. Ackley




                                                   4

                 Status Update for Motion to Dismiss for Failure to Submit a PFS
